Citation Nr: 0740351	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-10 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, has active service in 
Texas Army National Guard with active duty for training from 
November 1974 to March 1975 and other periods of active duty 
for training and active duty from August 2004 to December 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the 
veteran in writing withdrew his appeal of a rating decision 
by the RO, dated in November 2005,  denying service 
connection for degenerative joint disease of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of a 
rating decision by the RO, dated in November 2005, denying 
service connection for degenerative joint disease of the 
lumbar spine, have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal of the 
appeal may be made by the appellant.  38 C.F.R. §§ 20.202, 
20.204.



By a rating decision, dated in November 2005, the RO denied 
the claim of service connection for degenerative joint 
disease of the lumbar spine.  The veteran then perfected an 
appeal of the denial of the claim.  On October 24, 2007, in a 
written statement, the veteran withdrew his appeal stating 
that he would no longer pursue his appeal for service 
connection for degenerative joint disease of the lumbar 
spine.

In light of the above, the regulatory requirements for 
withdrawal of the appeal of the rating decision by the RO, 
dated in November 2005, have been met, and the Board does not 
have jurisdiction to review the appeal of the rating decision 
by the RO, denying the claim of service connection for 
degenerative joint disease of the lumbar spine.


ORDER

The appeal of the rating decision by the RO, dated in 
November 2005, denying service connection for degenerative 
joint disease of the lumbar spine, is dismissed. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


